UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6416


ANTHONY FIELDS,

                  Petitioner - Appellant,

          v.

WARDEN STEVENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:13-cv-02679-TMC)


Submitted:   July 21, 2015                  Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Fields, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Fields seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and dismissing his

28 U.S.C. § 2254 (2012) petition and denying his Fed. R. Civ. P.

60(b) motion for reconsideration.       We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

     Parties are accorded 30 days after the entry of the     district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”       Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s orders were entered on the docket on

July 25, 2014 & February 5, 2015 respectively.          The notice of

appeal was filed on March 11, 2015. *    Because Fields failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.          We deny Fields’

motions for a certificate of appealability, to compel production

of document, and for discovery.       We dispense with oral argument



     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                  2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                        DISMISSED




                                3